DETAILED ACTION
This Office Action is in response to the Amendment filed on 04/19/2022. 
In the filed response, independent Claims 1, 3, and 4 have been amended with claim 2 being canceled.
Accordingly, Claims 1, 3, and 4 have been examined and are pending. This Action is made FINAL.


	Response to Arguments
1.	Applicant’s arguments, see pgs. 5-9, filed 04/19/2022, with respect to the rejections of claims 1, 3, and 4 under 35 U.S.C. 103 have been fully considered and are persuasive.  After carefully considering both Wenger and Deshpande, the Examiner finds they do not reasonably address the features as amended.  For this reason, the prior art rejection of claims 1, 3, and 4 has been withdrawn.  Recognizing the amended claims introduce new limitation that define the respective ranges of syntax elements being an 8-bit unsigned integer, updated searches were performed. As a result, new prior art Wang et al. (US 2022/0232258 A1 with reference to Provisional Application No. 62/911,808), in view of Deshpande et al. (WO 2014/167817 A1), hereinafter referred to as Wang and Deshpande, respectively, were identified. In these references, vps_max_layers_minus1, vps_num_ptls, and num_output_layer_sets_minus1 are construed to be the first, second, and third syntax elements, respectively, as claimed.  As to support regarding the plus 1 or plus 2 features of the syntax elements, the Examiner respectfully submits Deshpande (e.g. ¶0348 and 0409) shows syntax elements may be altered by adding a plus 1 or plus 2.  Moreover, the Examiner respectfully submits that the new limitations “wherein the second syntax element is an 8-bit unsigned integer such that a range of the number of profile_tier_level() syntax structures that may be specified is 1 to 256”  and “wherein the third syntax element is an 8-bit unsigned integer such that a range of a total number of output layer sets syntax structures that may be specified is 2 to 257” (Emphasis added) do not appear to be discussed or referenced anywhere in the specification; however for the purposes of examination, the foregoing limitation is simply taken to be a definition of what it means to have a plus 1 or a plus 2 syntax element. Thus, for the reasons that are further elaborated on in the office action below, the Examiner respectfully submits that both Wang and Deshpande under 35 U.S.C. 103 disclose and/or suggest the amended features of independent claims 1, 3, and 4.
2.	Examiner acknowledges Applicant’s remarks/amendments regarding the objections to Claims 1, 3, and 4. As such, the objections are withdrawn.
3.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
4.	In light of the foregoing, Claims 1, 3, and 4 have been examined and are pending.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 recites the amended limitation “wherein the second syntax element is an 8-bit unsigned integer such that a range of the number of profile_tier_level() syntax structures that may be specified is 1 to 256”  (emphasis added). Further, claim 1 also recites “wherein the third syntax element is an 8-bit unsigned integer such that a range of a total number of output layer sets syntax structures that may be specified is 2 to 257” (emphasis added). After a careful review, the aforementioned limitation does not appear to defined or described anywhere in the specification. Is this limitation based on current coding standards and if so, does the specification refer back to these standards?  In the absence of this information, and for the purposes of examination, the Examiner interprets the syntax element plus 1 and the syntax element plus 2 to mean adding 1 and 2 to both the lower and upper limits of the range 0-255 of the unsigned 8-bit integer yielding modified ranges of 1-256 and 2-257, respectively. The Examiner respectfully requests that the Applicant point out where in the specification support can be found for the newly added limitations above. If no such support can be identified, Applicant is required to cancel the new matter in the reply to this Office Action.
Regarding claims 3 and 4, claims 3 and 4 recite similar limitations as those disclosed in claim 1. For this reason, claims 3 and 4 are also rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2022/0232258 A1 with reference to Provisional Application No. 62/911,808), in view of Deshpande et al. (WO 2014/167817 A1), hereinafter referred to as Wang and Deshpande, respectively.
Regarding claim 1 (Currently Amended) Wang discloses “A method of decoding video data, the method comprising: receiving a video parameter set; parsing a first syntax element in the video parameter set, wherein the first syntax element plus one specifies a maximum allowed number of layers in each coded video sequence referring to the video parameter set [See Wang for e.g. ¶0139, with vps_max_layers_minus1 being interpreted as a 1st syntax element. Priority support can be found in ¶0072. Wang does not teach the required ‘plus one’, however, Deshpande below provides corresponding support]; determining a value of the first syntax element is greater than a threshold value [In  ¶0139, vps_max_layers_minus1 > 0. Priority support can be found in ¶0072]; parsing a second syntax element in the video parameter set [See vps_num_ptls in ¶0139 which can be considered a 2nd syntax element. This is also disclosed in ¶0072 of Wang’s priority support], based on the determination that the value of the first syntax element is greater than the threshold value [vps_num_ptls is parsed when vps_max_layers_minus1 > 0. See ¶0139], wherein the second syntax element plus one specifies a number profile_tier_level() syntax structures in the video parameter set [Although Wang’s vps_num_ptls specifies a number profile_tier_level() syntax structures in the VPS (¶0178) with descriptor u(8) as required, it is not ‘plus 1’. However, Deshpande below shows syntax elements may be altered by adding ‘plus 1’ or plus 2], wherein the second syntax element is an 8-bit unsigned integer [As per Wang ¶0139, vps_num_ptls has a descriptor u(8)] such that a range of the number of profile_tier_level() syntax structures that may be specified is 1 to 256 [Wang’s 8-bit unsigned integer u(8) of vps_num_ptls has a range of 0-256, however, with Deshpande’s teachings below, a ‘plus 1’ can be added to syntax elements, where the range can be specified as 1-256]; and parsing a third syntax element in the video parameter set [See syntax num_output_layer_sets_minus1 plus 1 (interpreted as a 3rd syntax element) that specifies the total number of OLSs given by the VPS (e.g. ¶0158). As to ‘plus 2’, see Deshpande below]  Although Wang teaches the foregoing elements, Wang does not show ‘plus 1’ for the first and second syntax elements.  This is also the case for ‘plus 2’ for the third syntax element. Wang also does not disclose  “based on the determination that the value of the first syntax element is greater than the threshold value , wherein the third syntax element plus two specifies a total number of output layer sets specified by the video parameter set, wherein the third syntax element is an 8-bit unsigned integer such that a range of a total number of output layer sets syntax structures that may be specified is 2 to 257.”  However, Deshpande from the same or similar field of endeavor is found to teach and or suggest the aforementioned features. [Specifically Deshpande (e.g. ¶0348 and 0409) shows various syntax elements, which include syntax elements ‘vps_max_layers_minus1’ (e.g. Table 9 ¶0343) and ‘vps_num_profile_tier_level_minus1’ (e.g. Fig. 49A), may be altered by adding a plus 1 or plus 2. Although ‘vps_num_profile_tier_level_minus1’ has descriptor u(6), ¶0407 suggests u(8) is possible. Note Wang’s vps_num_ptls is u(8) as indicated above. A ‘plus 1’ added to syntax elements with u(8) can thus change the range to 1-256]. As to “based on the determination that the value of the first syntax element is greater than the threshold value [Deshpande Fig. 35 shows vps_max_layers_minus1 as the upper limit in the for-loop thus implying vps_max_layers_minus1 must be > 0 in order for the loop to be executed], wherein the third syntax element plus two specifies a total number of output layer sets specified by the video parameter set [Syntax num_output_layer_sets (interpreted as a 3rd syntax element) can then be parsed with ue(v).  ¶0407 shows that instead of ue(v), syntax elements may be signaled using a known fixed number of bits, e.g. u(8), etc.], wherein the third syntax element is an 8-bit unsigned integer such that a range of a total number of output layer sets syntax structures that may be specified is 2 to 257.” [As per ¶0407, if the syntax element may be signaled as u(8)  and further may be altered with ‘plus 1’ or ‘plus 2’ (¶0348), then the range will be defined as 2-257] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coding techniques disclosed by Wang to add the teachings of Deshpande as above for providing a method for decoding a video bitstream which includes receiving a VPS and VPS extension along with signaling change in an OLS (abstract) that allows for more efficiently representing digital media with improved performance (¶0004).
Regarding claim 3, claim 3 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the required hardware for executing the disclosed features, see for e.g. Fig. 10 and ¶0431-0432 of Wang regarding one or more processors. 
See reference to decoder in ¶00177 of priority support, where decoder requires processors for decoding video data. Also reference the processor in for e.g. the receiving device of Fig. 9 in Deshpande.
Regarding claim 4, claim 4 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 1 since encoding and decoding are known to be inverse operations of each other. For example, Wang shows encoder 300 and decoder 400 (Figs. 3 and 4, respectively) for coding video data. Although the Priority support does not illustrate these devices, ¶00177 and ¶00148 do reference them. Moreover, Figs. 6A/6B and 7A/7B of Deshpande disclose configurations of an encoder and decoder, respectively.  Also reference Figs.10 and 11 for support.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486